Per Curiam.

We affirm the decision of the court of appeals for the reasons stated in its opinion. Further, we reject appellant’s additional propositions of law XXIII through XXV, asserting appellant was denied the effective assistance of counsel before this court in his application for rehearing. Appellant’s 1992 appeal to this court was not a first appeal as of right; therefore, he had no constitutional right to counsel, and hence no constitutional right to effective assistance of counsel. See State v. Buell (1994), 70 Ohio St.3d 1211, 639 N.E.2d 110.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Wright, J., dissents.